DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3, 6 & 10-16 are cancelled. Claims 1, 4-5, 7-9 & 11-26 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quaghebeur (US 20110165400 A1).
Regarding claim 1, 4-5 & 7, Quaghebeur teaches a solid electrolyte such as Merwinite having a composition represented by Ca3Mg(SiO4)2 (which can equivalently be written as (Ca1.5Mg0.5SiO4)2) as an amorphous material ([0163] & [0170]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Aykol (US 2017/0229742 A1) in view of Dietz (US 3,808,042 A).
Regarding claims 21 & 23-24, Aykol teaches a secondary battery comprising a positive electrode containing a positive electrode active material ([0026]); a negative electrode containing a negative electrode active material ([0025]) and a solid electrolyte having a composition represented by silicates including one or more metal and/or metalloid elements such as ZrSiO4 and CaMgSiO4 ([0027], [0031], [0036] & [0038]-[0039]), wherein the solid electrolyte can be in the form of a coating film having a thickness of 0.1 to 1,000 nm on the cathode active material ([0045]) but is silent as to the composition being represented by MgxZrySiO4 (where x and y are both greater than 0 or less than 2 and z is greater than 3 or less than 6).					Dietz teaches a composition comprising well-known ceramic materials such as ZrSiO4 and MgZrSiO4 which exhibit good dielectric properties (Col.5, L.63 to Col. 6, L.6).		It would have been obvious to one ordinary skill in the art to use MgZrSiO4 as a cathode 4 ceramic material is within a desired range (i.e 1 to 4 microns), the dielectric strength can be improved the pinholes and cracks can be prevented. As such, MgZrSiO4 can function as a physical barrier to be coated on Aykol’s positive electrode active material.  	
Regarding claim 22, Aykol as modified by Dietz teaches the secondary battery of claim 21. Dietz further teaches the composition being amorphous, albeit with a certain degree of crystallinity, in order to prevent the product from being porous and thus pervious to moisture (Col.2 L.4-11). However, since the cathode coatings of Aykol constitutes physical barriers, it would have been obvious to use an amorphous material since the crystallization of a material tends to make it porous.

Allowable Subject Matter
Claims 8-9, 17-18 & 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Quaghebeur (US 20110165400 A1), teaches the solid electrolyte of claim 1 but is silent as to the solid electrolyte being a film having a thickness of 100 nm or more and 20 microns or less and is further silent as to a secondary battery comprising said solid electrolyte of claim 1. Moreover, Aykol as modified by Dietz teaches the secondary battery of claim 24 but is silent as to an electrolytic solution containing a non-aqueous solvent and a magnesium salt dissolved in the non-aqueous solvent.	
Response to Arguments
Applicant’s arguments, see pages 2-3 of Remarks, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1 & 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the teachings of Quaghebeur, Aykol and Dietz as shown in the above rejections.										Thus, view of the foregoing, claims 1, 4-5, 7 & 21-24 stand rejected.
							 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727